Citation Nr: 0011358	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-14 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right lower extremity currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating from the 10 percent 
assigned for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

The appeal arises from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying a claim of entitlement to an 
increased rating above the 10 percent assigned for bilateral 
varicose veins under the criteria for rating varicose veins 
(38 C.F.R. § 4.104, Diagnostic Code 7120) which were in 
effect prior to January 12, 1998; and also denying a claim of 
entitlement to an increased rating for bilateral pes planus, 
also rated 10 percent disabling.  In an August 1998 rating 
action a 10 percent rating was assigned for varicose veins of 
the left lower extremity, and a separate 10 percent rating 
was assigned for varicose veins of the right lower extremity, 
under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120 
which became effective on and subsequent to January 12, 1998. 

The Board notes that the veteran in his September 1998 VA 
From 9 requested a hearing at the RO before a member of the 
Board.  However, by a statement signed in January 2000, the 
veteran specifically withdrew his request for a hearing. 


REMAND

The veteran filed his claim for an increased rating for 
bilateral varicose veins in August 1997. As noted above, the 
schedular criteria for evaluating varicose veins have been 
changed effective January 12, 1998.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
the law and regulations change after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Consistent with the Court's decision 
and with a recent opinion of the General Counsel (VAOPGCPREC 
3-2000) dated April 10, 2000, the veteran's varicose veins of 
each lower extremity may not be rated under the new criteria 
prior to January 12, 1998.  However, the disorder may be 
rated under the old criteria prior to and on and after 
January 12, 1998, if the old criteria would result in a 
higher rating.  

Under the provisions Diagnostic Code 7120 in effect prior to 
January 12, 1998, moderate bilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion, warrant a 10 
percent rating.  Moderately severe varicosities, involving 
the superficial veins above and below the knees, with 
varicosities of the long saphenous vein, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, with no involvement of deep 
circulation, warrant a 30 percent rating.  Severe 
varicosities, involving superficial veins above and below the 
knee with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation 
with edema and episodes of ulceration, with no involvement of 
the deep circulation, warrant a 50 percent rating.  
Pronounced varicosities, with findings of a severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warrant a 60 percent rating.  38 
C.F.R. § 4.104, Diagnostic Code 7120, in effect prior to 
January 12, 1998.

Under the criteria of Diagnostic Code 7120 in effect on and 
after January 12, 1998, a separate rating is assigned for 
varicose veins of each lower extremity.  A 10 percent rating 
is assigned for varicose veins in a single extremity if there 
is intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is assigned for varicose veins 
in a single extremity if there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins in a single 
extremity if there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is assigned for varicose 
veins in a single extremity if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins in a single lower extremity if such results in 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect on and 
after January 12, 1998.

The September 1997 VA examination contained no precise 
measurements of the veteran's varicosities, no noting of pain 
or cramping on exertion; no findings as to the exact veins 
involved in the lower extremities; and no findings as to the 
resulting level of fatigue upon standing or walking, the need 
for elevation, or the persistence of edema.  The examination 
report only noted moderate varices in both calves 
posteriorly, tenderness to palpation, normal skin appearance 
and temperature, and the absence of paresthesias.  Where the 
medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Board 
is uncertain as to the current severity of the veteran's 
service-connected varicose veins in each leg.  A further VA 
examination is therefore necessary prior to further 
adjudication of the veteran's current claim.

The RO has evaluated the veteran's service-connected 
bilateral pes planus at the 10 percent rate under Diagnostic 
Code 5276.  Under this section, a 10 percent rating is 
warranted for moderate disorder, with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral flat 
feet, with objective evidence of marked deformity (such as 
pronation and abduction), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral flat feet, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, severe spasm of the tendo 
achillis on manipulation, and no improvement with orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

The claims folder contains a report of a July 1998 VA 
examination of the veteran's bilateral pes planus.  However, 
the report is in the form of numbered answers to questions 
not contained in the claims folder.  This is unacceptable.  
The examination report is also deficient in its objective 
findings regarding the veteran's pes planus.  Accordingly, 
reexamination is required.  Suttman; Green.

The Board notes that the July 1998 VA examiner also diagnosed 
bilateral lower extremity vascular calcifications, rule out 
diabetes mellitus.  The veteran is not service connected for 
diabetes mellitus.  The focus here is on orthopedic 
impairment of the feet and venous impairment of the lower 
extremities.  To the extent that arteriosclerotic peripheral 
vascular disease is present in either lower extremity, such 
pathology should be differentiated from that attributable to 
the service-connected disorders. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his bilateral 
varicose veins and bilateral pes planus 
since August 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records, if any, in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  Thereafter, veteran should be 
afforded a VA vascular examination to 
determine the current severity of his 
bilateral varicose veins. The claims 
folder and this remand must be reviewed 
by the examiner prior to examination, and 
the examiner must note upon the 
examination report that the claims folder 
has been reviewed.  

The severity of the varicose veins should 
be described separately for each lower 
extremity.  For each lower extremity, the 
examiner must answer each of the 
following eleven questions (some with 
multiple parts):  

1)  What is the size and location 
of any varicose veins present; are 
they above or below the knees; do 
they involve deep or superficial 
veins; do they involve the long 
saphenous vein; and is there marked 
distortion or sacculation? 

2)  Do the varicose veins result in 
pain or cramping on exertion? 

3)  Is there aching and fatigue in 
the leg after prolonged standing or 
walking?  If so, are the aching or 
fatigue symptoms relieved by 
elevation of the extremity or 
compression hosiery, or are they 
incompletely relieved by such 
measures?

4)  Is there edema?  If so, is the 
edema intermittent, or is it 
persistent with little intermittent 
relief? 

5)  Is there stasis pigmentation? 

6)  Is there subcutaneous 
induration?  

7)  Is there eczema? 

8)  Is there evidence of episodes 
of ulceration, or is there 
persistent ulceration?

9)  Do the varicosities involve 
deep circulation, as evidenced by 
Trendelenburg's and Perthe's tests? 

10) Is there massive board-like 
edema? 

11) Is there constant pain at rest?  

3.  After the above has been completed, 
veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his bilateral pes 
planus. The claims folder and this remand 
must be reviewed by the examiner prior to 
examination, and the examiner must note 
upon the examination report that the 
claims folder has been reviewed.  The 
examiner should indicate the presence or 
absence of each of the following pes-
planus related findings: 

1) weight-bearing line over or 
medial to the great toe, 2) inward 
bowing of the tendo achillis, 3) 
pain on manipulation and use of the 
feet, 4) objective evidence of 
marked deformity (such as pronation 
and abduction), 5) pain accentuated 
on manipulation and use, 
6) indications of swelling on use, 
7) characteristic callosities, 8) 
marked pronation, 9) extreme 
tenderness of plantar surfaces of 
the feet, 10) marked inward 
displacement, 11) severe spasm of 
the tendo achillis on manipulation, 
and 12) no improvement with 
orthopedic shoes or appliances.

3.  The RO should thereafter readjudicate 
the veteran's claims of entitlement to 
increased ratings for varicose veins of 
each lower extremity and for bilateral 
pes planus.  As regards the varicose 
veins, consideration should be given as 
to whether the old or the new rating 
criteria would provide for a higher 
rating, as outlined above in this Remand.  
If any determination remains to any 
extent adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



